Citation Nr: 0030664	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran filed a timely appeal from a June 1996 
rating decision denying service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from May 1983 to July 
1984, and subsequent duty in the Army Reserve and New Mexico 
Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 determination of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) that 
his appeal of a June 1996 rating decision denying service 
connection for PTSD was not timely filed.  See Marsh v. West, 
11 Vet App. 468, 470 (1998) (the question of the timeliness 
of a substantive appeal is, in itself, an appealable issue).  
As set forth on the cover page of this Remand, the veteran's 
claim is now within the jurisdiction of the Denver RO.  

It is noted that in October 1995, the veteran filed a claim 
of service connection for residuals of a shell fragment 
wound.  This matter has not yet been adjudicated by the RO.  
Inasmuch as it is not inextricably intertwined with the issue 
now before the Board on appeal, it is referred to the RO for 
initial adjudication.  Also, by August 2000 rating decision, 
the RO denied service connection for psychiatric disorders 
other than PTSD, including schizophrenia and depression.  
Neither the veteran nor his representative have initiated an 
appeal of such decision; they are hereby on notice that that 
appeal period expires on August 23, 2001.  


FINDINGS OF FACT

1.  By June 1996 rating decision, the RO denied the veteran's 
claim of service connection for PTSD and notified him of the 
decision by letter dated later that month.

2.  In February 1997, the veteran timely disagreed with the 
denial of service connection for PTSD, but the subsequent 
Statement of the Case from the RO was sent to his old 
address, and he apparently never actually received it. 


CONCLUSION OF LAW

As the veteran submitted a timely Notice of Disagreement from 
the June 1996 RO decision denying him service connection for 
PTSD, his claim therefor remains in a pending status, as 
clear evidence has been presented that the April 1997 
Statement of the Case was not mailed to him at his latest 
address of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.1(q), 
3.160, 20.200, 20.201, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that in October 1995, the 
veteran filed a claim of service connection for PTSD, 
alleging that he had PTSD due to numerous stressful events he 
had experienced, including events which had occurred during 
active service.  By June 1996 rating decision, the RO denied 
his claim and notified him of its decision by letter dated 
later that month.  

In February 1997, the veteran filed a timely Notice of 
Disagreement with the denial of service connection for PTSD, 
arguing that the RO had failed in its duty to assist him in 
the development of his claim.  A Statement of the Case was 
issued in April 1997, addressing the issue of service 
connection for PTSD.  However, the Board notes that the 
Statement of the Case was not addressed to the veteran at his 
last known address of record.  Rather, it was sent to his old 
mobile home address, even though he had provided a new 
address with a P.O. Box on his February 1997 Notice of 
Disagreement.  

In July 1998, the Board received a "Motion for Advancement 
of the Docket" from the veteran, requesting that his appeal 
regarding his claim of service connection for PTSD be 
advanced on the docket due to extreme hardship.  In August 
1998, the Board advised him it had no record of any pending 
appeal in his name.  In a September 1998 letter to the RO, 
the veteran requested an update on the status of his appeal, 
indicating that he had filed a Notice of Disagreement with 
the June 1996 rating decision denying service connection for 
PTSD and had heard nothing since that time, nor had he 
received a Statement of the Case.

In September 1998, the RO advised the veteran that a 
Statement of the Case had in fact been issued in April 1997.  
He was further advised that since he had failed to perfect 
his appeal within the applicable time period, the June 1996 
rating decision was final and he had to submit new and 
material evidence to reopen his claim.  

In November 1998, the veteran disagreed with the RO decision, 
claiming that his appeal of the June 1996 rating decision was 
still pending as he had never received the April 1997 
Statement of the Case.  He explained that he had moved to a 
new address in March 1997, and had moved again in 1998.  He 
stated that "[t]he likelihood of a mistake in the mailing is 
great because of my change of address in 1997."  

In February 1999, the RO issued a Statement of the Case 
addressing the issue of whether the veteran had filed a 
timely appeal with the June 1996 rating decision denying 
service connection for PTSD.  The RO noted (incorrectly) that 
the April 1997 Statement of the Case had been sent to the 
veteran's most recent address of record, as he had not 
advised them of any change of address until July 1998.  The 
RO also noted that the April 1997 Statement of the Case had 
not been returned by the postal authorities as undeliverable.  

The veteran appealed that RO determination, and in his March 
1999 substantive appeal, he again claimed that he had not 
received the April 1997 Statement of the Case.  In support of 
his assertion, he submitted a March 1999 letter from the 
Supervisor of Customer Services at his local U.S. post office 
who indicated that on several occasions throughout 1997 and 
1998, the veteran had made known to postal personnel that he 
had been experiencing problems receiving mail at his P.O. 
Box.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a Notice of Disagreement and completed by 
substantive appeal after a Statement of the Case is furnished 
the appellant.  In essence, the following sequence is 
required:  there must be a decision by the RO, the appellant 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2000).

To be considered timely, a Notice of Disagreement must be 
postmarked within one year from the date that the RO mails 
notice of the adverse determination.  38 C.F.R. § 20.302 
(2000).  A substantive appeal will be considered timely if it 
is filed within 60 days from the date of mailing of the 
Statement of the Case, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later.  The date of the Statement of the Case 
itself will be considered the date of mailing for purposes of 
determining whether a timely appeal has been filed.  38 
C.F.R. § 20.302(b) (2000).

The U.S. Court of Appeals for Veteran's Claims (the Court) 
has held that law requires only that VA mail a notice and 
then presumes administrative regularity of the mailing in the 
absence of clear evidence to the contrary.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  However, the 
presumption of regularity is not absolute and may be rebutted 
by the submission of "clear evidence to the contrary."  
Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991). 

When there is clear evidence to the effect that VA's 
"regular" mailing practices are not followed or are not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption.  The burden then shifts to the Secretary 
to show that the document was mailed to the appellant.  Id; 
see Warfield v. Gober, 10 Vet. App. 483 (1997), quoting 
United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 
1983) (the presumption of official regularity may also 
operate in reverse; if mailing appears irregular, it is 
irregular, and the burden shifts to the proponent to show the 
contrary).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that there is clear evidence in this 
case that VA's "regular" mailing practices were not 
followed in issuing the April 1997 Statement of the Case.  In 
particular, the Board notes that the April 1997 Statement of 
the Case was mailed to the veteran's old, stale address, 
despite the fact that he had provided a new address on his 
February 1997 Notice of Disagreement.  In view of the 
foregoing, VA is no longer entitled to the benefit of the 
presumption of regularity and now has the burden of showing 
that the Statement of the Case was mailed to the veteran.  
Mindenhall, 7 Vet. App. at 274.  

In that regard, the Board notes that the RO has pointed to 
the fact that the April 1997 Statement of the Case was not 
returned by the postal authorities as undeliverable.  While 
it is certainly possible that the April 1997 Statement of the 
Case was forwarded by the postal authorities to the veteran's 
new P.O. Box address, the veteran has submitted probative 
evidence that he had problems receiving mail at his post 
office box in 1997.  

Under 38 C.F.R. § 3.1(q) (2000), VA is required to send 
notification to a claimant's latest address of record.  As 
set forth above, however, the April 1997 Statement of the 
Case was sent to the veteran at his old address.  This 
irregularity, as well as the evidence from the Post Office, 
is consistent with the veteran's assertions that he did not 
receive the April 1997 Statement of the Case.  In view of the 
foregoing, the Board finds that the veteran did not receive 
the April 1997 Statement of the Case, based on the RO's 
failure to address that document to his correct address.  


                                                          
DECISION

The veteran filed a timely appeal of the June 1996 RO denial 
of his claim of service connection for PTSD.  To this limited 
extent, the appeal is granted.



REMAND

Accordingly, in view of the foregoing analysis, the Board has 
determined that the veteran initiated a timely appeal of the 
June 1996 rating decision denying service connection for 
PTSD.  However, he has not yet been afforded a Statement of 
the Case containing the appropriate law and regulations 
addressing the merits of this issue.  Pursuant to precedent 
of the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In that regard, the Board also notes that by October 1998 
rating decision, the RO denied service connection for a left 
arm and elbow disability.  In August 1998, the veteran noted 
disagreement with the RO decision; however, a Statement of 
the Case addressing this matter has not yet been issued.  
Again, a remand for this action is necessary.  Id.  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
PTSD and a left arm and elbow disability.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  The veteran and 
his representative are advised that if 
the RO continues to deny service 
connection for these disabilities, he or 
his representative must submit a timely 
substantive appeal as to the issue in 
order to obtain appellate review by the 
Board.  38 C.F.R. § 20.200, 20.202 
(2000). 

The case should then be returned to the Board for further 
consideration, only if an appeal is properly perfected 
pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


